Concurring and Dissenting Opinion by
Judge DiSalle:
I concur in that part of the majority opinion which transfers to the Court of Common Pleas of Bucks County the complaint against William Fink, and that part of the majority opinion which transfers to the Administrator for Arbitration Panels for Health Care the plaintiff’s claim against Lower Bucks Hospital and defendants Cappiello, Tucker, and Chamberlain.
*51I respectfully dissent to that part of the majority opinion which sustains the preliminary objections of the Commonwealth of Pennsylvania and the Pennsylvania Pish Commission for the reasons set forth in my concurring and dissenting opinion in Estate of Armstrong v. Pennsylvania Board of Probation and Parole, 46 Pa. Commonwealth Ct. 33, 405 A.2d 1099 (1979).